Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/24/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al. (hereafter Okude)(US PgPub 2010/0241857) and in view of Cooper et al. (hereafter Cooper)(US PgPub 2015/0149042).

(Figure 5, Elements 11, 13a, 13b and Paragraph 0133 where the display unit of the vehicle displays a QR
code including a PIN code), the electronic control unit being configured to receive, via an information processor possessed by the user (Figure 5, Element 20a), information on an operation performed by the user after the verification information is displayed, the electronic control unit being configured to determine that the information processor is present inside the vehicle cabin, when the information on the operation has a predetermined correspondence with the verification information (Figures 4-6 and
Paragraphs 0129-0136 where the portable device of the user scans the QR code including the PIN, acquires the PIN, and then transmits the PIN to an authentication unit in the vehicle that authenticates that the portable device is inside the vehicle and paired).  Okude does not specifically disclose wherein, when the electronic control unit determines that the information processor is present inside the vehicle cabin, an engine or a power supply of the vehicle is started.  In the same field of endeavor, Cooper discloses a vehicle system where a paired mobile device is required to be detected within a vehicle before enabling an engine to be started (Figure 6A and Paragraph 0138).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the engine start enabling of Cooper only when a paired mobile device is detected within a vehicle cabin to the vehicle system of Okude, motivation being to only enable vehicle engine starting when an authorized user/mobile device is present within the vehicle cabin which increases safety and security in the vehicle system.
Regarding claim 3, Okude discloses wherein the electronic control unit is configured to display the verification information at a position on the display device at which the verification information is 
Regarding claim 5, Okude discloses wherein the electronic control unit is configured to display the verification information on the display device at random for each timing (Figure 6 and Paragraphs
0129-0136 where the user presses the switch at random timing to generate the PIN code).
Regarding claim 6, Okude discloses wherein the timing is a point of time when a series of operations of unlocking, opening, and closing of a door of the vehicle are completed (Figure 6 and
Paragraphs 0129-0136 where the pairing process occurs after a user has unlocked and opened the vehicle door).
Regarding claim 8, Okude discloses wherein the electronic control unit is configured to display the verification information on the display device with luminance lower than luminance of other pieces of information (Figures 4-6 and Paragraphs 0129-0136 where the QR code is displayed with variable luminance).
Regarding claim 9, see rejections for claims 1, 3, 5, 6 and 8 above which disclose all of the claimed limitations.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okude and Cooper, as applied in claims 1, 3, 5, 6, 8 and 9, as applied above, and further in view of Clapper (US PgPub 2002/0080942).
Regarding claim 2, Okude discloses wherein: the verification information is a digit string or a text string (Figures 4-6 and Paragraphs 0129-0136 where a PIN is a digit string). Okude and Cooper do not specifically disclose wherein the electronic control unit is configured to receive, via the information processor, utterance information on an utterance made by the user as the information on the operation; and the electronic control unit is configured to determine that the information processor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PIN through voice recognition of Clapper to the pairing system of Okude and Cooper, motivation being to provide a hands-free alternative for PIN capturing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okude and Cooper, as applied in claims 1, 3, 5, 6, 8 and 9, as applied above, and further in view Applicant’s Admitted Prior Art (AAPA).
Regarding claim 7, Okude and Cooper do not specifically disclose wherein the information processor is a device configured to be put on an earhole of the user and to authenticate the user based on a property of echo in the earhole. AAPA discloses earhole echo user authentication using a mobile device (Paragraph 0004 of applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the earhole echo user authentication using a mobile device of AAPA to the system of Okude and Cooper, motivation being to provide an alternative user authentication method that provides greater accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687